Citation Nr: 1214848	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  He had subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2007 and September 2010, the Board remanded this case for additional development.

In January 2012, the Appeals Management Center (AMC) granted entitlement to service connection for degenerative joint disease of the lumbar spine, and for a right foot calcaneal spur.  Review of the code sheet indicates that service connection for a right knee disability was also established.  As these issues were resolved, they are no longer for consideration by the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that a left hip disability is related to a period of active military service or service-connected disability; and the appellant did not demonstrate compensably disabling left hip arthritis within one year of separation from active service.

2.  The preponderance of the evidence is against finding that a left knee disability is related to a period of active military service or service-connected disability; and the appellant did not demonstrate compensably disabling left knee arthritis within one year of separation from active service. 




CONCLUSIONS OF LAW

1.  A left hip disability was not incurred or aggravated during service, nor is it secondary to service-connected disability; and left hip arthritis is not presumed to have been incurred during service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A left knee disability was not incurred or aggravated during service, nor is it secondary to service-connected disability; and left knee arthritis is not presumed to have been incurred during service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2003 and August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice of how disability ratings and effective dates are determined in a March 2010 supplemental statement of the case.  The case was readjudicated in a January 2012 supplemental statement of the case.  

VA also fulfilled its duty to assist the Veteran.  In making this determination, the Board acknowledges that additional development was requested in the September 2010 remand.  Pursuant to the remand, VA requested information from the Army Personnel Command (Retired Reserve) in St. Louis.  On review, it does not appear that a response was received.  Additionally, VA did not send the request for records to the Veteran's last National Guard unit of assignment as identified on his initial claim.  Rather, it sent the request to the Office of the Adjutant General of South Carolina.  Notwithstanding these deficiencies, it appears that the remand request has been sufficiently complied with.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  First, the Board observes that in March 2004, the appellant retired from the South Carolina National Guard.  Second, an October 2010 response from the Adjutant General indicates that the individual's hard copy 201 file and all medical records were shipped to St. Louis.  Hence, if records were already shipped to St. Louis, there is no reason to believe that any remain at the Veteran's last unit of assignment.  Additionally, the Adjutant General checked with St. Louis again and their point of contact indicates that the records were checked out.  The Adjutant General noted that they had searched a third time without any results.  

In reviewing the claims file, it appears that extensive efforts were made to obtain the Veteran's National Guard service records.  In July 2011, the AMC completed a formal finding of unavailability wherein it determined that complete service personnel and medical records were unavailable for review.  Additionally, they were unable to list all identifiable periods of service since 1967 and indicate the duty status of each.  The Board agrees with the finding of unavailability, and the claims folder contains all available service records.  Hence, additional development is not necessary.  

The Veteran was provided a VA examination in December 2009 and an addendum was obtained in December 2010.  In the March 2012 written brief presentation, the representative asserted that the Veteran's current service-connected disabilities may have either caused or aggravated the left hip and left knee conditions.  The representative essentially insisted that the case be remanded for a medical opinion on secondary service connection.  The Board acknowledges the representative's request; however, the Veteran has never provided either lay or medical evidence suggesting his current left hip and/or left knee disabilities are proximately due to or aggravated by service-connected disability and the Board finds no basis for requesting additional examination at this time.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  


Analysis

The Veteran contends that he is entitled to service connection for left hip and left knee disabilities.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) .

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not apply to active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

Service treatment records for the Veteran's period of active duty from 1964 to 1967 do not show any complaints or treatment related to the left hip or the left knee.  

On Reserve enlistment examination in July 1978 at a periodic examination in December 1988, the Veteran's lower extremities were reported as normal on clinical evaluation.  

Records from Chesterfield General Hospital dated in March 1996 show a diagnosis of a muscle strain and indicate the Veteran was to undergo physical therapy of the left hip, leg, and knee.  It was noted that the Veteran was complaining of left hip pain when getting in a car and stepping up stairs for 4 weeks.  He reported a history of being involved in motor vehicle accidents 2 years and 6 years prior.  

On August 21, 1996, the Veteran complained of left knee pain after running two miles in 19 minutes with subsequent swelling.  He reported pain in the left hip previously.  Following x-rays, assessment was mild osteoarthritis left knee and left hip.  While this record is a Standard Form 507, the form does not identify the facility or indicate the Veteran's duty status at that time.  

On periodic physical examination in February 2000, the Veteran's lower extremities were reported as normal.  Various defects were noted, but there is no mention of left hip or left knee problems.  

In his initial claim in August 2003, the Veteran reported that his left leg and left knee disability began in 1987.  

In September 2004, the Veteran underwent a VA joints examination.  At that time, he reported that his right knee was injured in Panama while doing a low crawl.  Complaints related to the left hip or knee were not documented.  

On VA examination in December 2009, the Veteran reported that he began having low back and left hip pain in 2000.  He reported that while riding in a Jeep they hit a hole which jarred his hip and back.  He reported being treated with pain medication and a history of residual left hip pain since.  He also reported that he injured both knees while in Panama.  He said that jogging aggravated his knee symptoms, especially the left.  Following examination, diagnoses included mild degenerative joint disease of the left hip and degenerative joint disease of the knees.  The examiner stated it was clear that the Veteran had degenerative disease in multiple sites and he believed that essentially all of his degenerative disease had occurred after discharge from active duty in 1967.  The examiner believed that it was less likely as not that the low back, left hip, right heel, and bilateral knee conditions were related to the Veteran's service.  The examiner noted that if further information was needed as to whether or not the conditions could be related to National Guard service, then he would be more than willing to reevaluate the case.  

In December 2010, an additional medical opinion was obtained from the December 2009 examiner.  Following clarification as to what constitutes "active military service", the examiner indicated that it was at least as likely as not that residual disabilities of the right foot, right knee, and low back were related to the Veteran having been in the service.  Regarding the left hip and left knee, however, the examiner noted no objective or sufficient data to link these conditions to the Veteran's military service.  

On review, there is no evidence of chronic left hip or left knee disability during the Veteran's initial period of active service; and objective evidence does not show arthritis of the left hip or left knee manifested to a compensable degree within one year following discharge from his initial period of active service.

The Veteran essentially contends that he has left hip and knee disabilities which are related to his subsequent National Guard service.  

Regarding the left hip, the Board acknowledges the Veteran's report that his left hip pain began in 2000 after riding in a Jeep and hitting a hole.  Private medical records indicate that the Veteran was scheduled to go to National Guard training in California in July 2000 and the Board presumes this is when the alleged injury occurred.  The Veteran is competent to report a left hip injury and subsequent pain.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board observes, however, that complaints of left hip pain where shown as early as March 1996, and the August 1996 record documents prior complaints of left hip pain.  Service records do not objectively document any left hip injury during National Guard service, and in light of the inconsistencies of record the Board does not find the Veteran's statements regarding initial onset in 2000 to be credible.  Additionally, even assuming, without conceding, that the Veteran injured or reinjured his left hip during a period of active military service, the competent and most credible evidence of record does not suggest a relationship between current disability and such injury.  

Regarding the left knee, the Board has considered the Veteran's reports that he injured his left knee while in Panama.  The clinical evidence preponderates against the appellant's assertions.  For example, service records show that the Veteran underwent physical therapy in November 1987 at Gorgas Army Hospital in Panama for his right knee.  Complaints related to the left knee were not documented at that time or on the September 2004 VA examination.  The Board has considered the August 1996 record which documents complaints of left knee pain after running.  There is, however, no indication of a previous left knee injury while in Panama.  Moreover, private records in March 1996 document complaints related to the left knee and reference previous auto accidents, but do not mention any in-service injury while on active duty for training or inactive duty for training.  Again, even assuming, without conceding, that the Veteran injured or re-injured his left knee during his National Guard service, the competent evidence of record preponderates against finding a relationship between current disability and such injury.  Simply put, the December 2010 opinion is the only medical evidence which addresses the etiology of a left knee disorder, and that opinion found no relationship to service.

On review, the evidence of record, to include the December 2010 VA opinion, preponderates against finding that currently diagnosed left hip or left knee disability is related to a period of active military service.  

Finally, the Board considered the representative's contentions regarding secondary service connection.  Throughout the appeal, the Veteran has asserted his disabilities were related to National Guard service.  The record does not contain any competent lay or medical evidence suggesting that the Veteran's left hip or left knee disabilities are proximately due to or aggravated by a service-connected disability.  Secondary service connection is not warranted.  See 38 C.F.R. § 3.310.

The preponderance of the evidence is against the claims, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a left knee disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


